 



Exhibit 10.14
SECOND AMENDMENT
          SECOND AMENDMENT (this “Amendment”), dated as of November ___, 2005 to
the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 14, 2005 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SFBC INTERNATIONAL, INC. (the “Borrower”), the Subsidiary
Guarantors party thereto (the “Subsidiary Guarantors”), the Lenders and other
agents from time to time party thereto and UBS AG, STAMFORD BRANCH, as
Administrative Agent and Collateral Agent.
W I T N E S S E T H:
          WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement, pursuant to which the
Lenders have made extensions of credit to the Borrower; and
          WHEREAS, the Borrower has requested that the Lenders agree to make
certain amendments to the Credit Agreement and the Security Agreement, and the
Lenders are agreeable to such request but only upon the terms and subject to the
conditions set forth herein;
          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:
          Section 1. Definitions. Terms defined in the Credit Agreement are used
herein with the respective meanings given to them therein, except as amended as
set forth below in Section 2 of this Amendment.
          Section 2. Amendment to Section 1.01 of the Credit Agreement.
Section 1.01 of the Credit Agreement is hereby amended (i) by adding the
following new definition in the proper alphabetical order:
     “‘Effective Date’ shall mean June 14, 2005.”
     “‘Secured Foreign Exchange Hedging Agreement’ shall mean a Hedging
Agreement in respect of forward purchase or similar agreement or arrangement
dealing with currency exchange rates if at the date of entering into such
Hedging Agreement the counterparty in respect thereof was a Lender or an
Affiliate of a Lender.”; and
(ii) by amending the definition of “Secured Parties” to read in its entirety as
follows:
     “‘Secured Parties’ shall have the meaning assigned to such term in the
Security Agreement.”

 



--------------------------------------------------------------------------------



 



          Section 3. Amendment to Section 5.01(c) of the Credit Agreement.
Section 5.01(c) of the Credit Agreement is hereby amended by adding a new clause
(i)(D) following clause (i)(C) appearing therein to read in its entirety as
follows:
“and (D) beginning with the fiscal quarter ending December 31, 2005 listing the
Secured Foreign Exchange Hedging Agreements of the Borrower that are outstanding
as of the last day of the relevant reporting period and setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the proviso to Section 6.02(j)”
          Section 4. Amendment to Section 6.02(j) of the Credit Agreement.
Section 6.02(j) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:
     “(j) Liens granted pursuant to the Security Documents to secure the Secured
Obligations; provided that the aggregate notional amount of the Borrower’s
obligations in respect of unsettled transactions under Secured Foreign Exchange
Hedging Agreements shall not at any time exceed $50,000,000 (with the notional
amount of each individual transaction calculated as the dollar equivalent of the
notional amount of such transaction as of the trade date thereof) and no
individual transaction under any such agreement shall have a scheduled
settlement date that extends beyond nine months from the related trade date.”
          Section 5. Amendment to Section 6.08(c) of the Credit Agreement.
Section 6.08(c) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:
     “(c) the repurchase of Borrower’s outstanding common stock; provided that
after giving effect thereto (i) no Default or Event of Default shall have
occurred and be continuing and (ii) the aggregate cash consideration paid for
all such repurchases pursuant to this Section
6.08(c) since the Effective Date does not exceed $30,000,000.”
          Section 6. Amendment to Section 6.10(d) of the Credit Agreement.
Section 6.10(d) of the Credit Agreement is hereby amended by deleting such
Section in its entirety and substituting in lieu thereof the following:
     “(d) Limitation on Capital Expenditures. Permit the aggregate amount of
Capital Expenditures made in any period set forth below, to exceed the amount
set forth opposite such period below:

                    Period     Amount (in millions)    
January 1, 2005 to December 31, 2005
    $ 21.00      
January 1, 2006 to December 31, 2006
    $ 22.00      
January 1, 2007 to December 31, 2007
    $ 25.25      
January 1, 2008 to December 31, 2008
    $ 27.50      
January 1, 2009 to December 31, 2009
    $29.75”    

2



--------------------------------------------------------------------------------



 



          Section 7. Amendment to Section 1.1(c) of the Security Agreement. The
definition of “Secured Parties” in Section 1.1(c) of the Security Agreement is
hereby amended by deleting such definition in its entirety and substituting in
lieu thereof the following:
     “‘Secured Parties’ shall mean, collectively, (i) the Administrative Agent,
(ii) the Collateral Agent, (iii) each other Agent, (iv) the Lenders and (v)
(1) each party to a Hedging Agreement relating to the Loans if at the date of
entering into such Hedging Agreement such person was a Lender or an Affiliate of
a Lender and (2) each party to a Secured Foreign Exchange Hedging Agreement, if
in the case of clauses (v)(1) and(2), the counterparty in respect thereof
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Collateral Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Sections 10.03 and
10.09 of the Credit Agreement.”
          Section 8. Conditions to Effectiveness. This Amendment shall become
effective on and as of the date hereof upon the satisfaction of the following
conditions precedent (such date the “Amendment Effective Date”):
     (a) The Administrative Agent shall have received a counterpart of this
Amendment duly executed and delivered by the Borrower and the Required Lenders.
     (b) The Administrative Agent shall have received an Acknowledgment and
Consent, substantially in the form of Exhibit A hereto, duly executed and
delivered by each Guarantor.
     (c) The Administrative Agent shall have received all fees required to be
paid, and all expenses for which invoices have been presented supported by
customary documentation (including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent), on or before the Amendment
Effective Date.
          Section 9. Representations and Warranties.
          The Borrower hereby represents and warrants to the Administrative
Agent and each Lender that (before and after giving effect to this Amendment):
     (a) No Default or Event of Default has occurred and is continuing after
giving effect to this Amendment.
     (b) After giving effect to this Amendment, each of the representations and
warranties made by the Loan Parties in or pursuant to the Loan Documents is true
and

3



--------------------------------------------------------------------------------



 



correct in all material respects on and as of the date hereof as if made on and
as of the date hereof, except for any representation and warranty which is
expressly made as of an earlier date, which representation and warranty shall
have been true and correct in all material respects as of such earlier date.
          Section 10. Limited Amendment. This Amendment shall not constitute an
amendment or waiver of or consent to any provision of the Credit Agreement or
any other Loan Document not expressly referred to herein and shall not be
construed as an amendment, waiver or consent to any action on the part of the
Borrower or the Guarantors that would require an amendment, waiver or consent of
the Administrative Agent or the Lenders except as expressly stated herein.
Except as expressly amended hereby, the provisions of the Credit Agreement and
the Loan Documents are and shall remain in full force and effect in accordance
with their terms.
          Section 11. Payment of Fees and Expenses.
     (a) The Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and expenses incurred in connection
with this Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.
     (b) If the Amendment Effective Date occurs, the Borrower agrees to pay an
amendment fee to the Administrative Agent for the account of each Lender that
has executed and delivered this Amendment to the Administrative Agent on or
prior to 5:00 p.m. New York time on November 30, 2005, in an amount equal to
0.05% of the Revolving Credit Commitment of such Lender. Such amendment fee
shall be payable on December 1, 2005. The Borrower agrees that the amendment fee
payable hereunder is an amount due under the Credit Agreement for purposes of
Section 8.01(b) thereof.
          Section 12. Miscellaneous.
     (a) Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. Delivery of an
executed signature page of this Amendment or of a Lender Consent Letter by
facsimile transmission shall be effective as delivery of a manually executed
counterpart thereof.
     (b) The execution and delivery of the Lender Consent Letter by any Lender
shall be binding upon each of its successors and assigns (including assignees of
its Loans in whole or in part prior to effectiveness hereof).
     (c) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            SFBC INTERNATIONAL, INC.
      By:   /s/         Name:           Title:           UBS AG, STAMFORD
BRANCH, as Administrative Agent
      By:   /s/         Name:           Title:                 By:   /s/        
Name:           Title:        

[Signature Page to Second Amendment]

5



--------------------------------------------------------------------------------



 



            ___________________________________________
(NAME OF LENDER)
      By:   /s/         Name:           Title:        

[Signature Page to Second Amendment]

6



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT AND CONSENT
          Reference is made to the Second Amendment, dated as of November ___,
2005 (the “Amendment”), to the Amended and Restated Credit Agreement, dated as
of June 14, 2005 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among SFBC INTERNATIONAL, INC. (the “Borrower”),
the Subsidiary Guarantors party thereto (the “Subsidiary Guarantors”), the
Lenders and other agents from time to time party thereto and UBS AG, STAMFORD
BRANCH, as Administrative Agent. Unless otherwise defined herein, capitalized
terms used herein and defined in the Credit Agreement are used herein as therein
defined.
          Each of the undersigned parties to the Credit Agreement and the
Security Agreement hereby (a) consents to the transactions contemplated by the
Amendment and (b) acknowledges and agrees that the guarantees and grants of
security interests made by such party contained in the Credit Agreement and the
Security Agreement are, and shall remain, in full force and effect after giving
effect to the Amendment.
          IN WITNESS WHEREOF, the parties hereto have caused this
Acknowledgement and Consent to be duly executed and delivered by their
respective proper and duly authorized officers as of November ___, 2005.

              SFBC INTERNATIONAL, INC.
      By:   /s/         Name:   David Natan        Title:   Chief Financial
Officer
        11190 BISCAYNE, LLC               By:   SFBC International, Inc., as its
sole member                               By:   /s/         Name:   David Natan 
      Title:   Chief Financial Officer     

[Signature Page to Acknowledgment and Consent]

7



--------------------------------------------------------------------------------



 



            CLINICAL PHARMACOLOGY INTERNATIONAL, INC.
SFBC FT. MYERS, INC.
SFBC ANALYTICAL LABORATORIES, INC.
SFBC NEW DRUG SERVICES, INC.
SOUTH FLORIDA KINETICS, INC.
SFBC TAYLOR TECHNOLOGY, INC.
SFBC SUB 2004, INC.
                    By:   /s/         Name:   David Natan        Title:   Chief
Financial Officer          PHARMANET, INC.
PHARMANET (D.C.), INC.
PHARMANET (C.A.), INC.
PHARMANET, INC., a Pennsylvania corporation
PHARMANET (I.L.), INC.
PHARMASITE, INC.
PHARMANET (NC), INC.
PHARMANET (P.A.), INC.
PHARMA HOLDINGS, INC.
                    By:   /s/         Name:   John P. Hamill        Title:  
Vice President and Chief Financial Officer          PHARMANET, LLC
      By:   PharmaNet, Inc., a Pennsylvania corporation, as         its managing
member                      By:   /s/         Name:   John P. Hamill       
Title:   Vice President and Chief Financial Officer              By:   PharmaNet
(C.A.), Inc., as its managing member                               By:   /s/    
    Name:   John P. Hamill        Title:   Vice President and Chief Financial
Officer     

[Signature Page to Acknowledgment and Consent]

8



--------------------------------------------------------------------------------



 



            PHARMASOFT, LLC
      By:   PharmaNet, LLC, as its sole member                              
By:   /s/         Name:   John P. Hamill        Title:   Vice President and
Chief Financial Officer     

[Signature Page to Acknowledgment and Consent]

9